Citation Nr: 0816102	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  02-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.	Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), from October 22, 
2002 through June 12, 2007.  

2.	Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), from June 13, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1985 until 
February 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  The Board notes that the veteran's 
claims folder was subsequently transferred to the 
Indianapolis, Indiana RO in July 2001, and later returned to 
the Nashville, Tennessee RO in December 2003.

The April 2002 rating decision granted service connection for 
PTSD and assigned a noncompensable initial evaluation, 
effective from September 22, 2000.  A July 2003 rating 
decision assigned an increased staged initial rating of 10 
percent effective from October 22, 2002.  This claim was 
previously before the Board in August 2005, at which time an 
initial 10 percent rating for PTSD was granted for the period 
prior to October 22, 2002.  A September 2005 rating decision 
implemented the Board's decision and assigned an initial 10 
percent evaluation for PTSD, effective from September 22, 
2000.  The remainder of the claim, for the rating period on 
appeal from October 22, 2002, was remanded for additional 
development of the evidence.  A rating decision dated in 
October 2007 assigned an initial staged 50 percent rating for 
PTSD, effective from June 13, 2007.


FINDINGS OF FACT

1.	From October 22, 2002 through January 6, 2003, there has 
been no demonstration, by competent clinical evidence of 
record, of treatment for, or evaluation of, the disability at 
issue, and thus, no demonstration of increased manifestations 
of PTSD.

2.	From January 7, 2003 through March 14, 2007, the veteran's 
PTSD was manifested by complaints of irritability, 
flashbacks, hypervigilance, anxiety, depression, panic 
attacks, and chronic sleep impairment in the form of 
nightmares. 

3.	From March 15, 2007, the veteran's PTSD was manifested by 
symptoms of irritability, hypervigilance, impulse control, 
paranoid ideations, panic attacks, obsessive behavior, 
difficulty concentrating, persistent delusions, and rambling 
thought processes, with moderate to severe occupational and 
social impairment to include limited social interactions, and 
a Global Assessment of Functioning (GAF) score indicating 
moderate impairment.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent for PTSD from October 22, 2002 through January 6, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.129, 4.130, Diagnostic 
Code 9411 (2002).

2.	From January 7, 2003 through March 14, 2007, the criteria 
for entitlement to an initial staged evaluation of 30 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.129, 4.130, Diagnostic 
Code 9411 (2007).

3.	From March 15, 2007, the criteria for entitlement to an 
initial staged evaluation of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.129, 4.130, Diagnostic Code 9411 
(2007).

4.	From June 13, 2007, the criteria for entitlement to an 
initial staged evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.129, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to her PTSD.  In this regard, because the April 
2002 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  Her filing of a notice of disagreement as to 
the rating assigned in the determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the PTSD at issue (38 
C.F.R. § 4.130, DC CODE 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.



Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of her appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  The Board, 
after careful review of the veteran's statements, service 
records, and medical records, has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Legal Criteria and Analysis 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.



Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

A.	From October 22, 2002 through March 14, 2007

The veteran is currently assigned a 10 percent evaluation for 
her service-connected PTSD, pursuant to Diagnostic Code 9411, 
through June 13, 2007.  Under this Code, an evaluation at 10 
percent is warranted where the veteran suffers from: 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  An 
evaluation at the next highest rating level, 30 percent, is 
appropriate where the veteran endures occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The veteran was granted a VA examination in January 2003 at 
VAMC Louisville.  She reported ongoing psychiatric problems 
since the traumatic event experienced in service.  However, 
she was able to deal with her memories adequately without 
treatment until 9/11, when her symptoms were exacerbated.  
She experienced chronic sleep disturbance, namely nightmares 
nearly every night which woke her.  However, she was able to 
go back to sleep in 10 to 15 minutes and receive 8 hours of 
restful sleep.  In addition, she suffered from irritability, 
hypervigilance, and startled response.  The veteran reported 
being very nervous and anxious when in a large American crowd 
and had intrusive thoughts regarding her traumatic 
experiences, which were precipitated by news events regarding 
terrorism and the possibility of war.  She had flashbacks 
triggered by loud noises or seeing suitcases which could hold 
explosives.  She did not like crowds and tended to be aware 
of exits at all times.  Upon observation the veteran was 
casually dressed and presented with good hygiene.  She was 
alert and oriented, with normal speech and a broad and stable 
affect.  Her thoughts were logical, coherent, and goal 
related.  The veteran denied any hallucinations or suicidal 
and homicidal ideations, and delusions were not elicited.  
Her judgment and insight were not impaired.  The examiner 
initially diagnosed the veteran with PTSD and assigned her a 
GAF score of 68-70.  However, in an addendum, the examiner 
noted that the veteran's case was disturbing in multiple 
ways.  First, the veteran's ability to fall back to sleep in 
15 minutes following a nightmare was atypical for PTSD 
sufferers.  Secondly, the veteran complained of being anxious 
in public buildings, but was employed with the Federal 
Government.  Thirdly, the veteran was evaluated by clinicians 
familiar with PTSD but diagnosed with specific phobia and 
those clinicians specifically noted that there were no other 
symptoms of PTSD.  Finally, the veteran did not want to take 
any medication, did not keep her follow up appointment, and 
did not exhibit any sign of anxiety.  Upon re-evaluation, the 
examiner diagnosed the veteran with anxiety disorder, not 
otherwise specified, with PTSD traits, and assigned a GAF 
score of 68-70.  

The claims folder contains records from the veteran's 
treatments in 2004 at Urgent Health Medical Center in New 
Albany, Indiana.  These records show that the veteran was 
diagnosed with non-cardiac chest pains and anxiety, and 
prescribed a controlled substance in May 2004.  At that time, 
the veteran complained of tightness in the chest and reported 
an episode 6 days prior in which she felt her heart was 
racing and nearly passed out.  She was sleeping well but felt 
anxious.  In addition, the veteran reported chest pains and 
occasionally waking from sleep in a November 2004 visit.  

The record also contains VA treatment records for the period 
on appeal.  In April 2004, the veteran sought treatment 
because of problems sleeping and increased dreams about the 
traumatic events.  She was alert and oriented, but depressed 
and anxious.  She had no psychotic features, but had a 
heightened response.  Memory, judgment, and insight were 
good.  She was diagnosed with a generalized anxiety disorder, 
and, rule out PTSD.  She was referred for a PTSD examination.  
At a June 2004 psychotherapy session, the veteran relayed 
that she suffered severe panic attacks and felt like she 
might die if she fell asleep.  Her panic attacks were 
occurring roughly 3 times per week and, while her anxiety 
sometimes decreased by taking a walk, she also was taking 
prescription medication.  In August the veteran reported that 
she had not suffered any panic attacks in July.  However, in 
December 2004, the veteran said she had an attack during a 
European vacation in September.  She had restful sleep with 
occasional nightmare and was observed to have a bright affect 
and no psychotic symptoms.  The records indicate the 
veteran's symptoms remained stable until June 2005.  At that 
time, she reported being laid off and suffered increased 
anxiety attacks and depression.  In October 2005, the veteran 
was busy taking art classes and, while stressed due to mid-
terms, seemed to be for the most part enjoying the 
communication with other students and the opportunity to 
share view points with acceptance.  She had no complaints 
about sleep and was not taking any medication, although she 
still suffered periods of anxiety.  Finally, in January 2006 
the veteran felt more depressed with crying spells, and 
thought she forgot to take her medication for a few days.  
She also felt anxious, which she attributed to the beginning 
of a new semester in school.  

The veteran also underwent a private examination at Floyd 
Medical Hospital in January 2005.  The veteran was observed 
having a vasovagal near-syncopal spell and was admitted.  The 
veteran's spell began as left-sided chest pain which radiated 
across her chest and into her back.  She stated it was 
associated with intermittent slight shortness of air, some 
slight nausea, and a period of light headedness where she 
felt like she was going to pass out.  She denied any cough or 
congestion, fever or chills, headache, stiff neck, 
photophobia, or abdominal pain.  The veteran also complained 
of several months of increased anxiety and frequency of panic 
attacks.  At this time, she was prescribed a selective 
serotonin reuptake inhibitor (SSRI), which is used to treat 
depression and generalized anxiety disorder.  

After reviewing the pertinent evidence of record, the Board 
finds that a rating in excess of 10 percent for October 22, 
2002 through January 6, 2003 is not warranted.  The Board 
notes that the record does not contain any treatment records 
during the aforementioned time period, and there is no 
indication of outstanding records.  Without information 
regarding the veteran's symptomatology for that time period, 
the Board is unable to provide the veteran with a rating in 
excess of 10 percent for October 22, 2002 through January 6, 
2003.  However, the Board does find that a staged rating of 
30 percent for PTSD is warranted, effective January 7, 2003, 
the date of the VA examination when it is factually 
ascertainable from the evidence of record that the veteran's 
disability had worsened.  The Board finds that the VA 
examination shows that the veteran's PTSD had been productive 
of moderate industrial and social impairments, with symptoms 
of panic attacks, anxiety, and sleep impairment.  The Board 
recognizes that the veteran's PTSD symptomatology has not 
demonstrated all the criteria for a 30 percent rating.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  

From January 7, 2003 through March 14, 2007, the Board notes 
that the veteran's disability did not most nearly approximate 
the criteria for the next higher 50 percent evaluation.  An 
evaluation at 50 percent is warranted where the veteran 
suffers from occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence in the aforementioned 
time period does not reveal instances of, among others, 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; or impaired 
judgment or abstract thinking.  Her orientation was within 
normal limits, with appropriate appearance, behavior, and 
affect.  Speech and communication were within normal limits, 
and no delusions or hallucination were observed.  In 
addition, the veteran's thought processes were appropriate 
and suicidal or homicidal ideations were absent.  The Board 
finds that, on the whole, the veteran's symptoms more 
accurately reflect an evaluation of 30 percent during the 
aforementioned period.  

In sum, the evidence of record reveals symptomatology which, 
on the whole, supports the next-higher 30 percent evaluation 
under Diagnostic Code 9411, from January 7, 2003 through 
March 14, 2007.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

B.	From March 15, 2007 

From January 7, 2003 through March 14, 2007, the veteran has 
been assigned a 30 percent evaluation for PTSD under 
Diagnostic Code 9411.  An evaluation at 50 percent, the next-
highest level, is warranted where the veteran suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran was granted an additional VA examination in March 
2007.  The veteran appeared at the examination in disheveled 
clothes and psychomotor activity included hand wringing, 
persistent mannerisms, restlessness, and fatigue.  While she 
was cooperative, friendly, and attentive, her mood was 
agitated, fearful, and dysphoric.  Speech was spontaneous, 
rapid, and clear, and affect was expansive.  The veteran was 
easily distracted and had difficulty being able to 
concentrate.  As a result, the serial 7s task was anxiety 
provoking and increased the veteran's anxiety behaviors.  She 
was preoccupied, and had ruminations and paranoid ideations.  
While she was oriented to person, time, and place, and memory 
was normal, delusions were persistent and the veteran's 
thought process was rambling.  The veteran exhibited average 
intelligence and she understands the outcome of her behavior.  
She reported severe panic attacks every few months, with 
mild-moderate panic attacks on a weekly basis.  In addition, 
the veteran exhibited the inappropriate behavior of cursing, 
and the obsessive behavior of taking her pulse multiple times 
an hour.  The veteran reported that she was generally able to 
sleep 7-8 hours a night, but that during panic attack 
episodes she was only able to get 3 hours a night.  She had 
recurring and intrusive distressing recollections of the 
event, as well as physiological reactivity on exposure to 
cues that symbolized or resembled an aspect of the trauma.  
She avoided stimuli associated with the trauma and felt 
detached from others.  She experienced irritability, 
outbursts of anger, difficulty concentrating, and 
hypervigilance.  The veteran was attending school full time 
and reported that her work contract was not renewed because 
of her irritability and difficulty getting along with co-
workers.  The examiner diagnosed the veteran with PTSD 
(chronic, with mild or moderate symptoms) and panic disorder 
without agoraphobia, and assigned a GAF of 55. 

After reviewing the pertinent evidence of record, the Board 
finds that the evidence warrants a staged rating of 50 
percent for PTSD, effective March 15, 2007, the date of the 
VA examination when it is factually ascertainable from the 
evidence of record that the veteran's disability had 
worsened.  The Board finds that the VA examination shows that 
the veteran's PTSD had been productive of moderate to severe 
occupational and social impairment to include limited social 
interaction.  The veteran's mood had deteriorated and was 
agitated, fearful, and dysphoric.  She was preoccupied, had 
paranoid ideations, and suffered from delusions.  She also 
experienced worsening panic attacks and inappropriate 
behavior.  

The Board also notes that, from March 15, 2007, a rating at 
the next higher 70 percent evaluation is not appropriate.  
The 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  In reviewing the 70 percent criteria, the 
Board observes that the veteran does not suffer from suicidal 
thoughts or ideations or spatial disorientation.  Her speech 
has continually been goal oriented and intact, and memory is 
normal.  The Board does note that the veteran has experienced 
impaired impulse control and obsessional rituals.  However, 
the veteran has consistently been able to function 
independently and is attending school full-time.  In 
addition, the veteran lacks the majority of symptoms 
considered in the higher rating criteria.  Thus, the Board 
finds that, on the whole, the veteran's symptoms more 
accurately reflect an evaluation of 50 percent.  

In sum, the evidence of record reveals symptomatology which, 
on the whole, supports the next-higher 50 percent evaluation 
under Diagnostic Code 9411, from March 15, 2007.  The Board 
notes that in reaching this conclusion, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

From October 22, 2002 through January 6, 2003, entitlement to 
an initial rating in excess of 10 percent for PTSD is denied. 

From January 7, 2003 through March 14, 2007, entitlement to 
an initial staged rating of 30 percent for PTSD is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  

From March 15, 2007, entitlement to an initial staged rating 
of 50 percent for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.  

From June 13, 2007, entitlement to an initial staged rating 
in excess of 50 percent for PTSD is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


